Concurring and Dissenting Opinion by
Mr. Justice Manderino:
I concur in the remand but dissent because we can not and should not decide, on the record before us, whether the trustees of the pension plan were parties to the consent decree entered into with the appellants. The trial court made no findings of fact and dismissed the contempt petition without an opinion. The matter should be remanded for an evidentiary hearing, findings of fact and conclusions of law as to whether or not the trustees were parties to the consent decree. If they were, they, as well as the union, should be given an opportunity to comply.